Title: From John Adams to Joshua Johnson, 7 June 1780
From: Adams, John
To: Johnson, Joshua


     
      Dear sir
      Paris June 7. 1780
     
     This moment I am favoured with yours of the 3. Yours of the 2 May, I duely received, and answered the 16, in which inclosed a Letter to Congress. Afterwards I duely received yours of the 20th. acknowledging the Receipt of mine of 16, and writing your design to send the Letter to Congress by the dove. In yours of the 3d. you acknowledge the Receipt of mine of 26, with another Letter to Congress which you propose sending by the Buckskin. I am much obliged to you for your Care.
     I have been So occupied, that I have not answered the Letters of my private Friends, for a Week or two past as I ought. We have not a Word of News, but what is in the Papers. Rodneys vain, distracted Letter, makes the principal subject of Conversation. We are very anxious to hear from Charlestown. It is astonishing to me, that among all the Vessells that have arrived, not one Line comes from Congress, nor any member. If I was of a jealous Temper I should Suspect fowl play. But I wont harbour such a Thought untill I have proof. Let me beg of you Sir, to make particular Enquiry of all Captains and Pas­sagers, that come to your Port, whether they have any Letters for me, the Honourable Francis Dana Esqr. or Mr. John Thaxter.
     Pray thank Mr. Williams for his Letter to me and Newspaper. I will answer him soon.
     I am with much Esteem your sert
    